Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: on the cross-reference to related applications : after “16/413,027, filed May 15, 2019” insert -- Now US. Patent No. 10,672,794--; after “15/897,811, filed February 15, 2018” insert -- Now US. Patent No. 10,332,907--; after “15/331,026, filed October 21, 2016” insert -- Now US. Patent No. 9,929,173-- .  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,787,061.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either anticipated by, or would have been obvious over, the reference claims as follows:

Regarding independent claim 1:
PRESENT APPLICATION:

1.  A semiconductor memory device, comprising: a semiconductor substrate;  a memory cell array configured having a plurality of memory units, each of the memory units including a plurality of memory cells connected in series, the plurality of memory cells being stacked, the plurality of memory units involving a first memory unit and a second memory unit;  and a plurality of bit lines connected to ends of each of the memory units in the memory cell array, the plurality of bit lines involving a first bit line and a second bit line, 
the first bit line being adjacent to the second bit line, the first bit line 
being connected to the first memory unit, the second bit line being connected 

displaced in a row direction with respect to the second memory unit by an 
amount less than an arrangement pitch in a row direction of the first memory 
unit or the second memory unit. 



1.  A semiconductor memory device, comprising: a semiconductor substrate;  memory units including memory cells that are stacked above the semiconductor substrate, the memory units including a first memory unit, a second memory 
unit, and a third memory unit, the second memory unit being adjacent to the first memory unit in a first direction, the third memory unit being adjacent 
to the first memory unit in a second direction crossing the first direction, 
the first memory unit including a first memory cell, the second memory unit 
including a second memory cell, the third memory unit including a third memory cell, a gate of the first memory cell being electrically connected to a a first bit line 
and a second bit line, the second bit line being adjacent to the first bit line 
in the first direction, the third direction being different from both the first 
direction and the second direction, and the third direction being parallel to 
the semiconductor substrate, wherein a first pitch is larger than a second 
pitch, the first pitch being a distance between the first memory unit and the 
second memory unit, the second pitch being a distance between the first bit 
line and the second bit line.


	Regarding claim 1, U.S. Patent 8,787,061 claim 1 provides most of the limitations of the present application claim 1. Patent 061’ claim 1 does not explicitly provide “wherein the first memory unit and the second memory unit are arranged in a staggered manner by the first memory unit being displaced in a row direction with respect to the second memory unit by an amount less than an arrangement pitch in a row direction of the first memory unit or the second memory unit.”
	However, Paten 061’ provides “the second memory unit being adjacent to first memory unit in a first direction, wherein a first pitch is larger than a second pitch, the first pitch being a distance between the first memory unit and the second memory unit, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Maeda (8,164,956) discloses nonvolatile semiconductor device with back-gate transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 









/David Lam/
Primary Examiner, Art Unit 2825			

March 2, 2021